                    UNITED STATES DISTRICT COURT
                         DISTRICT OF MAINE


ROBERT KELLY CARTER,                   )
                                       )
           Petitioner,                 )
                                       )
      v.                               )      Docket No. 2:13-cr-196-NT
                                       )      Docket No. 2:15-cv-186-NT
UNITED STATES OF AMERICA,              )
                                       )
           Respondent                  )


               ORDER AFFIRMING THE
    RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      The United States Magistrate Judge filed with the Court on February

19, 2019 his Recommended Decision (ECF No. 98). The Petitioner filed his

Objection to the Recommended Decision (ECF No. 99) on February 27, 2019.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; I have made a de novo

determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision; and I concur with the recommendations of the

United States Magistrate Judge for the reasons set forth in his

Recommended Decision.

      It is therefore ORDERED that the Recommended Decision of the

Magistrate Judge is hereby AFFIRMED. Further, I DENY a certificate of

appealability pursuant to Rule 11 of the Rules Governing Section 2255 Cases

because there is no substantial showing of the denial of a constitutional right
within the meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.

                                /s/ Nancy Torresen
                                United States District Judge


Dated this 22nd day of March, 2019.




                                      2
